Per Curiam.- —
-This is a companion case to that of Bingham v. Domer, ante p. 253, 162 Pac. 355; the distinguishing feature being that the note was signed not only by S. P. Domer, but by H. R. Creighton, now deceased, of whose estate Domer is administrator.
The question with reference to payment is sufficiently discussed in our former opinion. The judgment is a personal judgment against the defendant Domer, he not having been served in his capacity as administrator of the estate of Creighton. The judgment provides, however, that execution issued thereon may be satisfied out of “any property belonging jointly to S. P. Domer and S. P. Domer as the administrator of the estate of H. R. Creighton, deceased.” It is *256urged that this proviso is erroneous because it authorizes an execution against the community interest of S. P. Domer and Amelia E. Domer in any property owned by them jointly with the estate of H. R. Creighton, deceased. But we cannot so construe it. The proviso adds nothing to the effect of the judgment. If the judgment is based upon the separate obligation of S. P. Domer, it can only be executed against his separate property; if it is based upon a community obligation, the fact may be otherwise; but if so, it depends on the nature of the debt, not upon the proviso against which the complaint is made.
The judgment is affirmed.